DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/109,829, filed on 6 July 2016.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardarelli US 2003/0196490.
Regarding claim 18, Cardarelli discloses a mechanical isotropic harmonic oscillator comprising: a frame (8); a mass configured to oscillate (97); and three flexure rods (58), each flexure rod connecting the mass to the frame (see Fig. 3b).  
Regarding claim 26, Cardarelli discloses a mechanical isotropic harmonic oscillator comprising: a frame (8); a mass configured to oscillate (97); and three flexing means (58), each flexing means connecting the mass to the frame to limit or block one rotational degree of freedom of the mass with respect to the frame [0062], Fig. 3b.  




Claims 18, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fig. 12 of Schieferstein US 1,595,169.

Regarding claim 26, Schieferstein discloses a mechanical isotropic harmonic oscillator comprising: a frame (i.e. where b1-b3 are attached); a mass configured to oscillate (a); and three flexing means (b1-b3), each flexing means connecting the mass to the frame to limit or block one rotational degree of freedom of the mass with respect to the frame, see Fig. 12.  
Regarding claims 19 and 27, Schieferstein discloses the oscillator, wherein the three flexure rods are oriented at 120 degrees with respect to each other, see Fig. 12.  

Claims 18, 20, 23-26, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fig. 2 of Schieferstein.
Regarding claim 18, Schieferstein discloses a mechanical isotropic harmonic oscillator comprising: a frame (i.e. where b1-b1 are attached); a mass configured to oscillate (a); and three flexure rods (b1-b2 on both sides of a), each flexure rod connecting the mass to the frame, see Fig. 2.  
Regarding claim 26, Schieferstein discloses a mechanical isotropic harmonic oscillator comprising: a frame (i.e. where b1 are attached); a mass configured to oscillate (a); and three flexing means (b1-b2 on both sides of a), each flexing means connecting the mass to the frame to limit or block one rotational degree of freedom of the mass with respect to the frame, see Fig. 2.  
Regarding claims 20 and 28, Schieferstein discloses the oscillator, wherein the three flexure rods lie in a same plane and are not arranged in parallel, see Fig. 2 (when the device is in motion, three of b2 and b1 are not arranged in parallel with one another).  

Regarding claims 24 and 32, Schieferstein discloses the oscillator, further comprising: a pin attached to the mass arranged perpendicular to the same plane (k), an axis of the pin traversing a center of gravity of the mass, see Fig. 2.  
Regarding claims 25 and 33, Schieferstein discloses the oscillator, further comprising: a crank having a slot for engaging with the pin (g).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cardarelli.
Regarding claims 20 and 28, Cardarelli further discloses the oscillator, wherein the three flexure rods lie in a same plane where some are not arranged in parallel (see Fig. 3b).
Cardarelli does not disclose that all of the flexure rods are not arranged in parallel.
However, Cardarelli also discloses in Fig. 3a discloses flexure rods (54) that are in a different orientation from those in Fig. 3b.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 3b of Cardarelli to include flexure rods in the orientation suggested by Fig. 3a because doing so still 
Regarding claims 21 and 29, Cardarelli further discloses the oscillator, further comprising: a fourth flexure rod arranged transversal to the same plane (i.e. 93).  
Regarding claims 22 and 30, Cardarelli further discloses the oscillator, wherein the fourth flexure rod is arranged to be perpendicular to the same plane, traversing a center of gravity of the mass, see Fig. 3b.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844